 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10         PAMELA KIRBY,
                                                              CASE NO. 3:18-cv-05595-RSM JRC
11                                 Plaintiff,
                                                              REPORT AND
12                 v.                                         RECOMMENDATION ON
                                                              STIPULATED MOTION FOR
13         NANCY A. BERRYHILL, Deputy                         EQUAL ACCESS TO JUSTICE
           Commissioner of Social Security for                ACT FEES
14         Operations,
                                                              Noted for May 6, 2019
15                                 Defendant.

16          This matter has been referred to United States Magistrate Judge J. Richard Creatura
17   pursuant to 28 U.S.C. § 636(b)(1) and Local Magistrate Judge Rule MJR 4(a)(4) and as
18   authorized by Mathews, Secretary of H.E.W. v. Weber, 423 U.S. 261, 271–72 (1976). See Dkt.
19   2. This matter is before the Court on plaintiff’s Stipulated Motion for EAJA Fees. Dkt. 24.
20          Based on the Equal Access to Justice Act, 28 U.S.C. § 2412 (“EAJA”), the stipulation of
21   the parties (see Dkt. 24), the attorney declaration and fee itemization (Dkts. 24-2, 24-3), and the
22   relevant record, the undersigned recommends that EAJA attorney’s fees of $604.16 be awarded
23

24
     REPORT AND RECOMMENDATION ON
     STIPULATED MOTION FOR EQUAL ACCESS TO
     JUSTICE ACT FEES - 1
 1   to plaintiff pursuant to the EAJA and consistent with Astrue v. Ratliff, 560 U.S. 586, 588–89

 2   (2010).

 3             The Deputy Commissioner should contact the Department of Treasury after the Order for

 4   EAJA fees is entered to determine if the EAJA fees are subject to any offset. If it is determined

 5   that plaintiff’s EAJA fees are not subject to any offset allowed pursuant to the Department of the

 6   Treasury’s Offset Program, then the check for EAJA fees should be made payable to Amy

 7   Gilbrough, based on plaintiff’s assignment of these amounts to plaintiff’s attorney (see

 8   Declaration of Pamela Kirby, Dkt. 24-4). If there is an offset, the remainder should be made

 9   payable to plaintiff, based on the practice of the Department of the Treasury (see, e.g., Case No.

10   2:15-cv-122, Dkt. 22, at 4). Any check for EAJA fees should be mailed to plaintiff’s counsel,

11   Amy Gilbrough, at 1904 Third Ave., Suite 1030, Seattle, Washington 98101.

12             Because the parties have stipulated to the payment of attorney’s fees, as set forth above,

13   the undersigned further recommends that this report and recommendation be immediately

14   approved.

15             Dated this 6th day of May, 2019.

16

17
                                                             A
                                                             J. Richard Creatura
                                                             United States Magistrate Judge
18

19

20

21

22

23

24
     REPORT AND RECOMMENDATION ON
     STIPULATED MOTION FOR EQUAL ACCESS TO
     JUSTICE ACT FEES - 2
